On consideration whereof it is ordered and adjudged by this court, that the judgment of the said circuit court be and the same is hereby reversed, and proceeding to render such judgment as the said circuit court should have rendered, it is ordered and adjudged that the judgment of the court of common pleas of Wood county in this ease be and the same is hereby reversed, for the reason that said court erred in sustaining the objection to the question as to the promise of defendant to convey land to plaintiff as compensation for her services, as said question and proposed answer would tend to show the services were not performed gratuitously; and for the further reason that the court erred in instructing the jury to return a verdict for defendant. It is further ordered that this case be and it hereby is remanded to the court of common pleas for' a new trial. It is further ordered that said plaintiff in error recover from said defendant in error her costs in this court and in the circuit court expended, and that said defendant in error pay the costs by him made in said courts, and in default that execution issue therefor.